DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hsu et al. US 2018/0150060 discloses a tool path acquisition unit for acquiring a coordinate set of composed by coordinate information outputted by a controller, and modifying with respect to the coordinate set of points so as to form a tool path (e.g., abstract).
Kimura et al. US 2012/0197421 discloses a machine tool control system that verifies cutting feed rate data that will provide for the maximum speed of the machine tool (e.g., [0075]).
However, the prior art fails to teach or fairly suggest obtaining a data update frequency of the controller, calculating a feed rate of the controller, determining whether or not the feed rate is obtained, reading G-codes of the controller to confirm the feed rate, and 10based on the confirmed feed rate, recording machine coordinates transmitted from the controller for synthesizing a tool path file, as recited in claim 1 and similarly recited in claim 7, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
08/10/22